DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 17-22 and 24-27 are pending and are examined. Claims 1-16 and 23 are cancelled. Claims 28-36 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/22 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, the limitation “is a bag” is unclear and indefinite due to the amendment made in claim 17. Is this the same bag or a different bag than the overwrap bag that has a soft bag body as disclosed in claim 17? Please clarify how many bags are claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Voute (US Pub 2010/0072216), in view of Jentsch (US Pub 2001/0033233).

Regarding Claim 17, Voute teaches an enclosure for monitoring an enclosed biological substance during a thawing process, the enclosure comprising: a body defining an interior volume configured to receive the enclosed biological substance; an opening configured to allow transfer of the enclosed biological substance to and from the interior volume; a sensor coupled to an interior facing wall of the body, the sensor configured to be in direct contact with an exterior surface of the enclosed biological substance received within the interior volume, and to measure a physiological and/or a physical parameter of the biological substance during the thawing process; and an RFID tag communicatively coupled to the sensor ([0041] In another example depicted in FIGS. 3-4, holder 15 receives a second container 910 having a monitoring device 920 (e.g., (e.g., a pH electrode, a conductivity sensor, temperature probe, an ion selective electrode, a spectrophotometric probe, an ultrasound sensor, an optic fiber) extending from an interior of container 910 through connecting portion 750 to sample cavity 740 where said monitoring device 920 may couple to a connecting cable 930 or other means of coupling the monitoring device to a computing unit or controller for processing data received from the monitoring device. The monitoring device may also include data logging and wireless communication (e.g., RFID) capability. For example, an identification signal may be transferred into a RFID tag at a product filling step.).
Voute is silent to an overwrap bag for monitoring an enclosed biological substance during a thawing process, the overwrap bag comprising: a soft bag body, an interior facing wall of the soft bag body.
Jentsch teaches in the related art of a bag and transmitter/receiver means in the Abstract. [0013] the device includes a receptacle for the product which may, e.g., be a soft bag. [0026] In FIG. 1, reference symbol 1 designates a blood bag, reference symbol 2 designates a bar code label, reference symbol 3 designates a label, reference symbol 4 designates a transponder, reference symbol 5 designates a temperature sensor, and reference symbol 6 designates external transponder write-read means. [0034] A blood product is in the bag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the container in the device of Voute with a soft bag, as taught by Jentsch, in order to allow for a contained enclosure such as a blood bag which is standard for holding a blood sample, as taught by Jentsch, in [0034]. 

Regarding Claim 18, modified Voute teaches the overwrap bag of claim 17, and [0041] holder 15 receives a second container 910 having a monitoring device 920 (e.g., (e.g., a pH electrode, a conductivity sensor, temperature probe, and said monitoring device 920 may couple to a connecting cable 930 or other means of coupling the monitoring device to a computing unit or controller for processing data received from the monitoring device. The monitoring device may also include data logging and wireless communication (e.g., RFID) capability. For example, an identification signal may be transferred into a RFID tag at a product filling step.
Modified Voute is silent to the arrangement wherein the RFID tag is facing in a direction opposite to the sensor.  
Regarding the arrangement of the RFID tag, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have re-arranged the RFID tag to face in a direction opposite to the sensor in the device of Voute, in order to prevent the sensor and tag to interfere with readings/detection capabilities.  

Regarding Claim 19, modified Voute teaches the overwrap bag of claim 17, wherein the sensor and the RFID tag are integrated into an electronic device (in FIGS. 3-4, holder 15 receives a second container 910 having a monitoring device 920 (e.g., (e.g., a pH electrode, a conductivity sensor, temperature probe, an ion selective electrode, a spectrophotometric probe, an ultrasound sensor, an optic fiber) extending from an interior of container 910 through connecting portion 750 to sample cavity 740 where said monitoring device 920 may couple to a connecting cable 930 or other means of coupling the monitoring device to a computing unit or controller for processing data received from the monitoring device. The monitoring device may also include data logging and wireless communication (e.g., RFID) capability. For example, an identification signal may be transferred into a RFID tag at a product filling step.).
Modified Voute is silent to the electronic device is coupled to the interior facing wall of the soft body.  
Regarding the arrangement of the electronic device coupled to the interior facing wall of the body, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have re-arranged the electronic device is coupled to the interior facing wall of the soft body, in the device of modified Voute, in order to prevent the sensor and tag to interfere with readings/detection capabilities.  
	
Regarding Claim 20, modified Voute teaches the overwrap bag of claim 17, wherein the sensor is a temperature sensor [0048] Also, container 910 may be utilized with holder 15 and the contents of container 910 may be monitored throughout the processing described above via monitoring device 920 which could be a temperature sensor, pH sensor or sensor for monitoring any characteristic of the biopharmaceutical materials held therein. 

Regarding Claim 22, modified Voute teaches the overwrap bag of claim 17, wherein the enclosed biological substance is a bag containing the biological substance ([0004] These containers may be stainless-steel vessels, plastic bottles or carboys, or plastic bags.).  

Regarding Claim 24, modified Voute teaches the overwrap bag of claim 17, wherein the enclosure is composed of a material having high thermal conductivity (Stainless steel or aluminum for example are materials with a high thermal conductivity. See [0042] Also, the holders (e.g., holder 15) described above may preferably be formed of materials configured to support a weight of container 10 and to protect container 10 from being punctured or damaged due to an impact or stress on holder 15. For example, holder 15 may be more rigid than container 10 held therein. Also, the materials forming holder 15 may remain stable and retain their structural properties over a large range of temperatures. Specifically, such materials should retain their load-bearing capacity and exhibit cold crack temperatures no higher than negative 80 degrees Celsius while being resistant to cleaning agents and methods commonly used in biopharmaceutical manufacturing, e.g., sodium hydroxide, sodium hypochloride (e.g., CLOROX), peracetic acid, etc. For example, first portion 115 and second portion 117 of holder 15 could be formed of injection molded plastic or thermo formed plastic, such as PET (e.g., Clear 0.05'' PET) or HDPE (e.g., 0.080'' black unfilled HDPE). Also, holder 15 may be formed of fluoropolymer resin (e.g. TEFLON), machined plastic, stainless steel or any number of other materials including aluminum, polyethylene, polypropylene, polycarbonate, and polysulfone, for example. Further materials may include composite materials such as glass-reinforced plastic, carbon-fiber reinforced resins, or other engineering plastic materials known to offer high strength-to-weight ratios and which are serviceable at various temperatures of interest.) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Voute (US Pub 2010/0072216), in view of Jentsch (US Pub 2001/0033233), and further in view of Kim (US Pub 2007/0275435).
Regarding Claim 21, modified Voute teaches the overwrap bag of claim 18.
Modified Voute is silent to further comprising a heat-nonconductive layer configured to inhibit thermal communication between the temperature sensor and ambient temperature. 
Kim teaches in the related art of biological samples and materials with a conducting (sensor ~ semiconductor layer) and non-conducting layer. [0012] In an exemplary embodiment of the present invention, there is provided a cell culture chip for monitoring a cell culture in real time. The cell culture chip includes: a cell culture chamber formed by side walls of a non-conductive material and a bottom layer of an insulating material and capable of accommodating a cell culture media; a semiconductor layer disposed under the bottom layer; a metal layer disposed under the semiconductor layer; and an electrode disposed in the cell culture chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a non-conducting layer, as taught by Kim, between the temperature sensor and ambient temperature in the device of modified Voute, in order to allow for accommodating a biological sample (cell culture media or blood) and a sensor, as taught by Kim in [0012].
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Voute (US Pub 2010/0072216), in view of Jentsch (US Pub 2001/0033233), and further in view of Huang (US Pub 2008/0058694).
Regarding Claim 25, modified Voute teaches the overwrap bag of claim 17. [0004] Specifically, the container, which is typically one or more liters in volume. 
Modified Voulte is silent to wherein the interior volume is sized to receive an enclosed biological substance having a volume of 250 milliliters to 500 milliliters.   
Huang teaches in the related art of blood collection. In Claim 11, the pre-filtered blood plasma bag has a volume of about 150-250 millimeters. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the size of the interior volume of an enclosed biological substance in the device of modified Voulte, to be 250 millimeters, as taught by Huang, in order to allow for a standard size bag for a biological substance such as blood.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Voute (US Pub 2010/0072216), in view of Jentsch (US Pub 2001/0033233), and further in view of Holmes (US Pub 2004/0104182).
Regarding Claim 26, modified Voute teaches the overwrap bag of claim 17.
Modified Voute is silent to wherein the enclosure is reversibly sealable.
Holmes teaches in the related art of a collection bags. [0122] This problem can be solved by providing the set of bags with frangible seals or reversible weak seals, properly located at the level of the collection bags 12, 14, 24 and at the level of the separation bag 11. For example, when the supply line 19 for transferring a volume of composite fluid into the annular chamber 11a of the separation bag 11 of FIG. 5 is directly connected to the annular chamber 11a, the opening 30a connecting the distribution channel 45 to the annular chamber 11a may be reversibly sealed by the weak seal so as to prevent any flow of the composite fluid into the collection bags 12, 14, 24 upon filling the separation bag 11 with a volume of composite fluid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the overwrap bag in the device of modified Voute to be reversibly sealable by adding a frangible seal or a reversible weak seal, as taught by Holmes, in order to allow for the prevent any flow of fluid in or out, as taught by Holmes, in [0122].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Voute (US Pub 2010/0072216), in view of Jentsch (US Pub 2001/0033233), and further in view of Borody (US Pub 2013/0195804).
Regarding Claim 27, modified Voute teaches the overwrap bag of claim 17.
Modified Voute is silent to further comprising an engaging mechanism at the opening.
Borody teaches in the related art of collecting biological fluids in a bag. [0142] The container may then be placed into a bag 3 suitably a disposable leak proof ziplock/sealing bag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a ziplock bag, as taught by Borody, with the overwrap bag in the device of modified Voute, in order to provide a holder that is disposable and leak proof, as taught by Borody, in [0142]. 

Response to Arguments
Applicant’s arguments, see pages 5-12, filed 4/21/22, with respect to claim(s) have been considered but are moot because the new ground of rejection is applied due to the amendment made. argument.

	First, Applicant argues that an overwrap bag is not taught by the prior art of Voute. Applicant also amended claim 1 to indicate that an overwrap bag comprises a soft bag body.
	In response, the examiner notes a new rejection has been applied in light of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798